DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,290,681. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 5 of the patent.
	Claim 2 is anticipated by claim 5 of the patent.
	Claim 3 is anticipated by claim 5 of the patent.
	Claim 4 is anticipated by claim 8 of the patent.
	Claim 5 is anticipated by claim 5 of the patent.
	Claim 6 is anticipated by claim 7 of the patent.
	Claim 7 is anticipated by claim 7 of the patent.
	Claim 8 is anticipated by claim 7 of the patent.
	Claim 9 is anticipated by claim 5 of the patent.
	Claim 10 is anticipated by claim 5 of the patent.
	Claim 11 is anticipated by claim 5 of the patent.
	Claim 12 is anticipated by claim 5 of the patent.
	Claim 13 is anticipated by claim 5 of the patent.
	Claim 14 is anticipated by claim 7 of the patent.
	Claim 15 is anticipated by claim 7 of the patent.
	Claim 16 is anticipated by claim 7 of the patent.
	Claim 18 is anticipated by claim 5 of the patent.
	Claim 19 is anticipated by claim 5 of the patent 
	Claim 20 is anticipated by claim 5 of the patent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 18-20 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Bolle, U.S. Patent Application Publication No. 2010/0302343 (hereinafter Bolle) in view of Hildreth, U.S. Patent Application Publication No. 2009/0079813 (hereinafter Hildreth).
	Regarding claim 18, Bolle discloses a display system comprising:
	a display (from Figure 2, see 210) comprising an image capture device (from Figure 2, see 230) facing an environment;
	a signal processor storing instructions that, when executed, cause the display system to:
	capture a captured image (from Figure 2, see 240) of the environment with the image capture device to the signal processor.
	
	Still on the issue of claim 18, Bolle does not teach causing the display system to compute, by the signal processor, one or more attributes of the environment; and display, on the display, a displayed image comprising the one or more attributes of the environment. All the same, Hildreth discloses causing the display system to compute, by the signal processor, one or more attributes of the environment; and display, on the display, a displayed image (from Figure 1, see 120) comprising the one or more attributes of the environment. Therefore, it would have been obvious to one of ordinary skill in the art to modify Bolle with causing the display system to compute, by the signal processor, one or more attributes of the environment; and display, on the display, a displayed image comprising the one or more attributes of the environment as taught by Hildreth. This modification would have improved the system’s convenience by effecting the easy selection of commands through natural motions of the user’s body. 

	Regarding claim 19, Bolle as modified by Hildreth discloses the claimed feature.

Regarding claim 20, Bolle as modified by Hildreth discloses the claimed feature.
	

5.	Claims 1-3 and 5-17 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Bolle combined with Border et al, U.S. Patent Application Publication No. 2009/0102763 (hereinafter Border) in further view of Hildreth.
	Regarding claim 1, Bolle discloses a display system comprising:
	a display (from Figure 2, see 210) forming an active visual area; 
	an image capture device (from Figure 2, see 230) and an environment;
	a signal processor configured to receive a captured image from the image capture device of the environment, the captured image including a presence of a person (from Figure 2, see 240).

	Further regarding claim 1, Bolle does not teach an aperture disposed within the active visual area, the aperture in communication with the image capture device and facing an environment. All the same, Border discloses an aperture (from Figure 4c, see 320) disposed within the active visual area, the aperture in communication with an image capture device and facing an environment. Therefore, it would have been obvious to one of ordinary skill in the art to modify Bolle with an aperture disposed within the active visual area, the aperture in communication with an image capture device and facing an environment as taught by Border. This modification would have improved the system’s flexibility by providing different placement options for the image capture device.

	Still on the issue of claim 1, the combination of Bolle and Border does not teach that the signal processor further configured to generate a displayable image in the active visual area, the displayable image including the presence of the person. All the same, Hildreth discloses that the signal processor further configured to generate a displayable image (from Figure 1, see 120) in the active visual area, the displayable image including the presence of the person. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Bolle and Border with the signal processor further configured to generate a displayable image in the active visual area, the displayable image including the presence of the person as taught by Hildreth. This modification would have improved the system’s convenience by effecting the easy selection of commands through natural motions of the user’s body. 

	Regarding claim 2, see paragraph 0016 of Bolle.

	Regarding claim 3, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 5, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 6, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 7, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 8, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 9, Bolle discloses a display method comprising:
	capturing a captured image of an environment with an image capture device (from Figure 2, see 230); and
	transmitting the captured image of the environment (from Figure 2, see 240) from the image capture device to a signal processor.

	Further regarding claim 9, Bolle does not explicitly teach the capturing comprising an aperture facing the environment. All the same, Border discloses that the capturing comprising an aperture (from Figure 4c, see 320) facing the environment. Therefore, it would have been obvious to one of ordinary skill in the art to modify Bolle wherein the capturing comprising an aperture facing the environment as taught by Border. This modification would have improved the system’s flexibility by providing different placement options for the image capture device.

	Still on the issue of claim 9, the combination of Bolle and Border does not teach computing, by the signal processor, one or more attributes of the environment; and displaying, on a display in communication with the signal processor and having the aperture disposed therein, a displayed image comprising the one or more attributes of the environment. All the same, Hildreth discloses computing, by the signal processor, one or more attributes of the environment; and displaying, on a display in communication with the signal processor, a displayed image (from Figure 1, see 120) comprising the one or more attributes of the environment. Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Bolle and Border with computing, by the signal processor, one or more attributes of the environment; and displaying, on a display in communication with the signal processor1, a display image comprising the one or more attributes of the environment as taught by Hildreth. This modification would have improved the system’s convenience by effecting the easy selection of commands through natural motions of the user’s body. 

	Regarding claim 10, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 11, see paragraph 0016 of Bolle.

	Regarding claim 12, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 13, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 14, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 15, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 16, the combination of Bolle and Border as modified by Hildreth.

	Regarding claim 17, the combination of Bolle and Border as modified by Hildreth.

6.	Claim 4 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Bolle combined with Border and Hildreth in further view of Rippel et al, U.S. Patent Application Publication No. 2012/0169583 (hereinafter Rippel).
	Regarding claim 4, the combination of base references does not explicitly teach that the one or more attributes includes one or more of a gender or a weight. All the same, Rippel discloses that the one or more attributes includes one or more of a gender or a weight (see paragraph 0032). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of base references wherein the one or more attributes includes one or more of a gender or a weight as taught by Rippel. This modification would have improved the system’s accuracy by providing a best guess of content targeting interests of the individuals in the scene. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




Olisa Anwah
Patent Examiner
October 20, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bolle as modified by Border discloses having the aperture disposed therein.